Dyax Corp. has requested that the highlighted portions of this document be
accorded confidential treatment pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended.




Exhibit 10.1
CONFIDENTIAL DOCUMENT
EXECUTION COPY
 


SECOND AMENDMENT
TO
JOINT DEVELOPMENT AND LICENSE AGREEMENT




This SECOND AMENDMENT (the "Second Amendment"), dated as of May 27, 2011 (the
"Second Amendment Date"), is entered into by and between Dyax Corp., with
principal offices at 300 Technology Square, Cambridge, Massachusetts 02139,
U.S.A. ("Dyax"), and Defiante Farmacêutica S.A., with registered offices at Rua
da Alfândega, n. 78, 3° andar, 9000-059, Funchal, Madeira, Portugal
("Defiante").  This Second Amendment further amends that certain Joint
Development and License Agreement (the "Original Agreement"), dated effective as
of June 18, 2010 (the "Effective Date") as amended by the First Amendment to
Joint Development and License Agreement (the "First Amendment”), dated December
21, 2011 (the "First Amendment Date").  The Original Agreement as amended by the
First Amendment, is referred to herein as the "Amended Agreement."  All
capitalized terms not otherwise defined in this Second Amendment shall be as
defined in the Amended Agreement.


WHEREAS, under the terms of the Amended Agreement, Dyax has granted Defiante
certain rights to Develop, Manufacture and Commercialize products incorporating
DX-88 for the treatment of angioedemas and certain other indications;


WHEREAS, under the terms of the Original Agreement, Defiante's rights with
respect to DX-88 were limited to a territory comprised of the countries listed
in Exhibit A to the Original Agreement;


WHEREAS, under the terms of the First Amendment, Defiante's territory was
expanded to include Australia and New Zealand;


WHEREAS, Defiante wishes to amend the terms of the Amended Agreement to further
expand its territory to include all of the countries listed on Exhibit A
attached hereto; and


WHEREAS, Dyax is willing to agree to such an amendment on the terms set forth
herein.


NOW, THEREFORE, in consideration of the promises and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Dyax and Defiante hereby agree as
follows:



1.
Section 1.32 of the Amended Agreement is hereby deleted in its entirety and
replaced by the following, in lieu thereof:



1.32           "Defiante Territory".  Defiante Territory shall mean:
 
 
(a)
the countries listed under the heading "Original Defiante Territory" on Exhibit
A, together with (i) any additional countries that join the EU after the
Effective Date, and (ii) any new countries or territories created or arising
after the Effective Date that reside within the geographical boundaries of such
countries (the "Original Defiante Territory");

 
 
(b)
the countries listed under the heading "First Additional Defiante Territory" on
Exhibit A, together with any new countries or territories created or arising
after the Effective Date that reside within the geographical boundaries of such
countries (the "First Additional  Defiante Territory"); and

 
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 

--------------------------------------------------------------------------------

 
 
 
(c)
the countries listed under the heading "Second Additional Defiante Territory" on
Exhibit A, together with any new countries or territories created or arising
after the Effective Date that reside within the geographical boundaries of such
countries (the "Second Additional Defiante Territory" and together with the
First Additional Defiante Territory, the "Additional Defiante Territory").

 
2.
Exhibit A to the Amended Agreement is hereby deleted in its entirety and
replaced by Exhibit A attached to this Second Amendment.

 
3.
Section 4.2(a) of the Amended Agreement is hereby deleted in its entirety and
replaced by the following, in lieu thereof:



 
4.2
HAE Indication.

 
 
(a)
HAE Development Plan. Prior to the Second Amendment Date, Dyax and Defiante have
met to review and discuss the activities that are necessary to obtain Regulatory
Approval of the Product for the treatment of HAE in the Original Defiante
Territory and the First Additional Defiante Territory. Furthermore, Defiante and
Dyax shall jointly complete, and the JSC shall approve [*****], such term to be
extended in case of unforeseen circumstances or all relevant HAE Development
Data being not available, a formal plan to file for Regulatory Approval for
Product for the HAE Indication in the EU and in the Additional Defiante
Territory (the "HAE Development Plan"). For the sake of clarity, such HAE
Development Plan shall provide for no activities for the Second Additional
Defiante Territory to be conducted by Defiante before [*****]. The HAE
Development Plan shall set forth all further activities that are necessary to
obtain Regulatory Approval of the Product for the treatment of HAE in the
Defiante Territory, strategies and timelines for completing such activities,
together with the annual budget for expenses related thereto. The HAE
Development Plan shall also allocate responsibility between the Parties for such
activities, subject to Section 4.2(c), (d) and (e) below and each Party's
financial obligations under Section 7.3.

 
The JSC shall review and monitor the activities conducted by the Parties under
the HAE Development Plan, which shall be updated and modified from time to time
to include any additional studies required by any Regulatory Authority in the
Defiante Territory, up until filing of an application for Regulatory
Approval with such Regulatory Authority, and any Post-Filing Activities required
to obtain Regulatory Approval for the treatment of HAE in each country of the
Defiante Territory, in accordance with the following process:
 
 
(i)
each Party shall review the HAE Development Plan not less frequently than
quarterly and shall develop detailed and specific updates to the HAE Development
Plan, until the completion of the activities covered thereunder;

 
 
(ii)
each Party shall submit all such updates to the JSC for review and approval at
each meeting of the JSC; and

 
 
(iii)
the JSC shall review proposed updates to the HAE Development Plan at the next
scheduled meeting of the JSC, or earlier if the JSC so agrees, and may approve
such proposed updates in its discretion and, upon such approval by the JSC, the
HAE Development Plan shall be amended accordingly.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 

--------------------------------------------------------------------------------

 
 
 
4.
Section 5.1 of the Amended Agreement is hereby deleted in its entirety and
replaced by the following, in lieu thereof:

 
5.1           [*****] Efforts.
 
 
(a)
Defiante shall use [*****] Efforts to obtain Regulatory Approval and
Commercialize Product in the Original Defiante Territory for the HAE Indication
and any Additional Indications that are Jointly Developed by the Parties in the
Field.  Notwithstanding the foregoing provisions of this Section 5.1(a), it is
understood that the [*****] Efforts obligations set forth in this Section 5.1(a)
do not require that Defiante obtain Regulatory Approval and Commercialize
Product in all countries in the Original Defiante Territory, or in any
particular country of the Original Defiante Territory if undertaking such
efforts to obtain Regulatory Approval and Commercialize Product in such country
would not be advisable in the exercise of reasonable business judgment; provided
that such obligation to exercise [*****] Efforts shall nonetheless require that
Defiante exercise such [*****] Efforts to obtain Regulatory Approval and
Commercialize Product in all the Major EU Countries for the Product in HAE and
all other Indications that are Jointly Developed by the Parties in the Field.

 
 
(b)
Defiante shall use [*****] Efforts to obtain Regulatory Approval and
Commercialize Product in the Additional Defiante Territory for the HAE
Indication and any Additional Indications that are Jointly Developed by the
Parties in the Field.  The parties acknowledge and agree that, among other
things, this Section 5.1(b) shall require that Defiante shall file for
Regulatory Approval of the Product in the Additional Defiante Territory in
accordance with the timelines set forth in the HAE Development Plan to be agreed
upon by June 30, 2011 (as per section 4.2 above); provided that, with respect to
Brazil, Argentina, Taiwan, South Korea and Singapore, the filing for Regulatory
Approval will occur within eighteen (18) months of June 30, 2011.
Notwithstanding the foregoing, if Defiante fails to complete any such activities
in accordance with the applicable timeline set forth in the HAE Development Plan
as a result of Dyax's failure or delay in meeting any obligation to Defiante
under this Agreement, then the timeline shall be extended to reasonably adjust
for such failure or delay.

 
 
(c)
In connection with its obligation to use [*****] Efforts to obtain Regulatory
Approval and Commercialize Product in the Defiante Territory for the HAE
Indication and any Additional Indications that are Jointly Developed by the
Parties in the Field, Defiante acknowledges and agrees that it shall not
directly or indirectly engage in the commercialization of a therapeutic or
prophylactic product that competes with the Product in the Field in the Defiante
Territory.

 


5.
Section 7.1 of the Amended Agreement is hereby deleted in its entirety and
replaced by the following, in lieu thereof:

 
7.1           Upfront Consideration.
 
 
(a)
License Fees.

 
 
(i)
As partial consideration for the rights granted by Dyax to Defiante in the
Original Defiante Territory, Defiante has already paid to Dyax an upfront
license fee in the amount of Two Million Five Hundred Thousand Dollars
($2,500,000).

 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 

--------------------------------------------------------------------------------

 
 
 
(ii)
As partial consideration for the rights granted by Dyax to Defiante in the First
Additional Defiante Territory, Defiante has already paid to Dyax an upfront
license fee in the amount of Five Hundred Thousand Dollars ($500,000).

 
 
(iii)
As partial consideration for the rights granted by Dyax to Defiante in the
Second Additional Defiante Territory, the following license fees shall be paid
by Defiante to Dyax:



 
(A)
Four Million Dollars ($4,000,000) shall be due as of the Second Amendment Date
for the rights granted by Dyax to Defiante in Latin America, which amount shall
be paid by Defiante within thirty (30) days after the Second Amendment Date upon
receipt of the relevant invoice; and



 
(B)
Three Million Dollars ($3,000,000) shall be due as of the Second Amendment Date
for the rights granted by Dyax to Defiante in South East Asia, which amount
shall be paid by Defiante on or before December 31, 2011 upon receipt of the
relevant invoice.



 
(b)
Equity Investments.

 
 
(i)
Simultaneous with the execution of the Original Agreement,, Defiante and Dyax
entered into a Stock Purchase Agreement attached as Exhibit G to the Original
Agreement (the "First Stock Purchase Agreement"), under which Defiante
purchased, in a private transaction, shares of Dyax common stock for a total of
Two Million Five Hundred Thousand Dollars ($2,500,000) at a price per share
calculated by applying a 50% premium to the average closing price of the Dyax
common shares for the twenty (20) Business Days preceding the Effective
Date.  It is acknowledged that the premium paid by Defiante was paid as
additional consideration for the rights granted by Dyax to Defiante under the
Original Agreement.

 
 
(ii)
Simultaneous with the execution of the First Amendment, Defiante and Dyax
entered into a Stock Purchase Agreement attached as Exhibit A to the First
Amendment  (the "Second Stock Purchase Agreement"), under which Defiante
purchased, in a private transaction, shares of Dyax common stock for a total of
Five Hundred Thousand Dollars ($500,000) at a price per share to be calculated
by applying a 50% premium to the average closing price of the Dyax common shares
for the twenty (20) Business Days preceding the First Amendment Date.  It is
acknowledged that the premium paid by Defiante shall be paid as additional
consideration for the rights granted by Dyax to Defiante in the First Additional
Defiante Territory.

 
6.
Section 7.2 of the Amended Agreement is hereby deleted in its entirety and
replaced by the following, in lieu thereof:



7.2           Milestone Payments.


 
(a)
EMA Approval Milestone. Within [*****] following Regulatory Approval in
Defiante’s name of the Product for the HAE Indication by the EMA and  upon
receipt of the relevant invoice, Defiante shall pay to Dyax a one-time milestone
payment in the amount of [*****].

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 

--------------------------------------------------------------------------------

 
 
 
(b)
EU Commercialization Milestone. Within [*****] following the First Commercial
Sale of the Product in the Major EU Countries and upon receipt of the relevant
invoice, Defiante shall pay to Dyax a one-time milestone payment in the amount
of [*****].

 
 
(c)
Milestones for the Additional Defiante Territory. Within [*****] following the
occurrence of each of the following events by Defiante, its Affiliates or
sublicensees with respect to a Product and upon receipt of the relevant invoice,
Defiante shall make the following one-time milestone payments to Dyax:

 
Milestone Event
 
 
Payment
(1)
Upon first filing for Regulatory Approval in Australia or New Zealand.    
[*****]
(2)       
Upon first Regulatory Approval in Australia or New Zealand     [*****]
(3)        Upon First Commercial Sale in Australia or New Zealand
This  milestone shall only be due if Defiante is able to secure a price
reimbursement approval for the Product in excess of [*****] per treatment in
Australia or  New Zealand     [*****]
(4)       
Upon filing for Regulatory Approval in Taiwan     [*****]
(5)       
Upon Regulatory Approval in Taiwan     [*****]
(6)       
Upon filing for Regulatory Approval in South Korea     [*****]
(7)     
Upon Regulatory Approval in South Korea     [*****]
(8)       
Upon filing for Regulatory Approval in Brazil     [*****]
(9)       
Upon Regulatory Approval in Brazil     [*****]
(10)           
Upon filing for Regulatory Approval in Argentina     [*****]
(11)           
Upon Regulatory Approval in Argentina     [*****]
(12)
Upon obtainment of pricing and/or reimbursement approvals for the Product in
Brazil     [*****]

 
For the avoidance of doubt, each of the foregoing milestone payments is a
separate payment and shall be paid only once by Defiante.  Consequently, the
maximum amount that Defiante is obligated to pay to Dyax under this Section 7.2
(c) is [*****].


7.
Except as expressly provided otherwise in this Second Amendment, all provisions
of the Amended Agreement remain in full force and effect without modification
and all such terms are hereby ratified and confirmed.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 

--------------------------------------------------------------------------------

 
 
 8.
From and after the Second Amendment Date, the term "Agreement" as used in the
Original Agreement shall mean the Original Agreement, as amended by the First
Amendment and this Second Amendment.



9.
This Second Amendment may be executed in one or more counterparts, each of which
shall be deemed an original and all of which shall constitute one and the same
instrument.


 
 
[Remainder of page intentionally left blank]
 
 
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Dyax and Defiante have caused this Second Amendment to be
duly executed by their authorized representatives under seal, effective as of
the Second Amendment Date.

 

  DYAX CORP.                              By:  /s/ Ivana Magovcevic-Liebisch    
     
 
Name:  Ivana Magovcevic-Liebisch
Title:    EVP Corporate Development and General Counsel
                    DEFIANTE FARMACÊUTICA S.A.,                            
 By:    /s/Paulo Viegas    
   
 
Name:  Paulo Viegas
Title:    CEO
 



 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Defiante Territory
 


 
Original Defiante Territory:
 
Europe:


Albania, Austria, Belgium, Bosnia Herzegovina, Bulgaria, Cyprus, Croatia, Czech
Republic, Denmark, Estonia, Finland, France (Principality of Monaco), Germany,
Greece, Hungary, Iceland, Ireland, Italy (City of Vatican and Republic of San
Marino), Latvia, Liechtenstein, Lithuania, Luxembourg, Malta, Macedonia,
Montenegro, Netherlands, Norway, Poland, Portugal, Romania, Serbia, Slovakia,
Slovenia, Spain (Andorra), Sweden, Switzerland, Turkey, United Kingdom


North Africa and Middle East:


Morocco, Algeria, Tunisia, Egypt, Libya, Eritrea, Mauritania, Somalia ,
Ethiopia, Jordan, Syria, Lebanon, Saudi Arabia, Oman, Bahrain, United Arab
Emirates, Islamic Republic of Iran


Russia:


Russian Federation, Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan,
Kyrgyzstan, Republic of Moldova, Tajikistan, Turkmenistan, Ukraine, Uzbekistan

 
First Additional Defiante Territory:
 
Australia
New Zealand




Second Additional Defiante Territory:
 
Southeast Asia:


Taiwan, South Korea, Singapore.


Latin America:


The following countries of Latin America and the Caribbean: Anguilla, Antigua
and Barbuda, Argentina, Aruba, Bahamas, Barbados, Belize, Bermuda, Bolivia,
Brazil, British Virgin Islands, Cayman Islands, Chile, Colombia, Costa Rica,
Cuba, Dominica, Dominican Republic, Ecuador, El Salvador, Grenada, Guatemala,
Guyana, Haiti, Honduras, Jamaica, Montserrat, Netherlands Antilles, Nicaragua,
Panama, Paraguay, Peru, Saint Kitts and Nevis, Saint Lucia, Saint Vincent and
the Grenadines, Suriname, Trinidad and Tobago, Turks and Caicos Islands,
Uruguay, Venezuela.




Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.




